Case 8:18-cv-02608-SDM-AAS Document 318 Filed 06/09/21 Page 1 of 4 PageID 7773




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,
     Plaintiff,

 v.                                                     CASE NO.: 8:18-cv-02608-SDM-AAS

 RAKESH DIXIT, et al.,
       Defendants.
 ________________________________/

                        NOTICE OF CORRECTION TO MAY 27, 2021
                          REPORT AND RECOMMENDATION

           PLAINTIFF HealthPlan Services, Inc. hereby respectfully submits this

 Notice of Correction to address an incorrect date in the Report and

 Recommendation dated May 27, 2021 (“R&R”).1

           The R&R states that “In 2014, after learning of Ms. Kutsomarkos’s and

 Media Shark’s involvement with Mr. Dixit, HealthPlan terminated its

 relationship with Ms. Kutsomarkos and Media Shark” citing the First Amended

 Complaint at ¶ 71. (Doc. 317 at 7-8). The First Amended Complaint does not

 include the 2014 date. (Doc. 37, ¶ 71.) In fact, HealthPlan terminated its

 relationship with Ms. Kutsomarkos and Media Shark in 2018. (See Doc. 306, Ex.

 2, Prysner Decl. Annex 3, Media Shark Invoices; Doc. 306-3, Plumpe Decl. at p. 4,

 ¶ 4, fn. 4 and p. 11, ¶ 23, fn. 32; Doc. 306-1, p. 40, ¶ 36, citing Ex. E, 15:6-9).


 1
     Plaintiff is not filing objections to the proposed findings and recommendations.
Case 8:18-cv-02608-SDM-AAS Document 318 Filed 06/09/21 Page 2 of 4 PageID 7774




       Accordingly, Plaintiff respectfully requests that the date in the R&R at

 page 7 be corrected to state: “In 2018, after learning of Ms. Kutsomarkos’s and

 Media Shark’s involvement with Mr. Dixit, HealthPlan terminated its

 relationship with Ms. Kutsomarkos and Media Shark.”

 Dated: June 9, 2021            Respectfully submitted,

                                By: /Alejandro J. Fernandez/
                                Alejandro J. Fernandez
                                Board Certified in Intellectual Property Law
                                FL. Bar No.: 32221
                                E-mail: alejandro.fernandez@akerman.com
                                Stephen J. Leahu
                                Board Certified in Intellectual Property Law
                                FL. Bar No. 54037
                                E-mail: stephen.leahu@akerman.com
                                Akerman LLP
                                401 E. Jackson Street, Suite 1700
                                Tampa, FL 33602
                                Telephone No.: (813) 209-5055
                                Facsimile No.: (813) 218-5413

                                William H. Frankel (IL ARDC No. 3127933)
                                Admitted Pro Hac Vice
                                Andrew J. Avsec (IL ARDC No. 6292313)
                                Admitted Pro Hac Vice
                                BRINKS GILSON & LIONE, P.C.
                                NBC Tower, Suite 3600
                                455 N. Cityfront Plaza Drive
                                Chicago, Illinois 60611
                                Email: wfrankel@brinksgilson.com
                                Email: aavsec@brinksgilson.com
                                Telephone No. (312) 321-4200
                                Telefacsimile No. (312) 321-4299

                                         Counsel for Plaintiff
Case 8:18-cv-02608-SDM-AAS Document 318 Filed 06/09/21 Page 3 of 4 PageID 7775




                            CERTIFICATE OF SERVICE


       I HEREBY certify that on June 9, 2021, a true and correct copy of the

 foregoing and the referenced exhibits were electronically filed with the Clerk of

 the Court via the CM/ECF system which transmitted it via electronic mail to all

 counsel of record. I also caused hard copies of the filings to be sent to pro se

 Defendants Dixit and Kutsomarkos via FedEx at their addresses of record as

 follows:


 Rakesh Dixit
 36181 East Lake Road
 Palm Harbor, FL 34685-3142

 Rakesh Dixit
 994 Cypress Lakes Blvd
 Tarpon Springs, FL 34688

 Feron Kutsomarkos
 5989 Winans Drive
 Brighton, MI 48116

 ___________________________


                                        By: /Alejandro J. Fernandez/
                                            Alejandro J. Fernandez
Case 8:18-cv-02608-SDM-AAS Document 318 Filed 06/09/21 Page 4 of 4 PageID 7776
